DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/01/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hideki et al, JP2000202883 (already of record).
Regarding claim 1, Hideki teaches a foam injection molding apparatus comprising: a fixed mold (item 35); a dividable moving mold (item 34) comprising a first moving mold (item 33), which is pressed against the fixed mold to form a mold cavity, and a second moving mold (item 17) which faces the first moving mold (see figures specifically  figures 1 and 7); a minute releasing member (adjustable dial, item 1) for foaming, which pushes the first moving mold away from the fixed mold by a minute releasing distance for foaming (t1, see figures and translated abstract); a minute releasing member (lock pin and lock slide items 2 and 3) for spreading of an injection machine, which pushes the second moving mold away from the first moving mold by a minute releasing distance for spreading of an injection machine (movable lock pin, item 5); and a puller rod (item 28, see figure 1) whose one end is fixed to the second moving mold (depicted at area by items 29 and 30a in figure 1) and other end is disposed in a groove formed in the fixed mold to span the second moving mold and the first moving mold (depicted in figure 1 at area of items 24 and 25 with item 28 in a groove from one mold into the other), wherein a pushing 
Regarding claim 2, Hideki further teaches wherein the minute releasing member for foaming comprises a stepped pusher pin (items 2 and 2c lock pin, see abstract), which pressurizes the first moving mold (see abstract), a spring (item 6), which applies an elastic force to the stepped pusher pin (described in abstract), and a foaming releasing distance restriction groove (taper shaft and non latching positions, described in abstract and shown in figure 1 and 7), which is formed in the fixed mold to allow the stepped pusher pin to be slidably mounted therein (see abstract and figures).
Regarding claim 3, Hideki further teaches wherein the minute releasing member for spreading of the injection machine is a spring which is installed between the first moving mold and the second moving mold (figures 5 and 17).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748